EXHIBIT 10.2

MINE SAFETY APPLIANCES COMPANY

2008 NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN

The purposes of the 2008 Non-Employee Directors’ Equity Incentive Plan (the
“Plan”) are to promote the long-term success of Mine Safety Appliances Company
(the “Company”) by creating a long-term mutuality of interests between the
non-employee Directors and shareholders of the Company, to provide an additional
inducement for such Directors to remain with the Company and to provide a means
through which the Company may attract able persons to serve as Directors of the
Company.

SECTION 1

Administration

The Plan shall be administered by the Board of Directors of the Company (the
“Board”), which may delegate some or all of its duties to a committee of the
Board. The Board shall keep records of action taken at its meetings. A majority
of the Board shall constitute a quorum at any meeting, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
the unanimous consent in writing of the Board, shall be the acts of the Board.

The Board shall interpret the Plan and prescribe such rules, regulations and
procedures in connection with the operations of the Plan as it shall deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan. All questions of interpretation and application of the
Plan, or as to stock options or restricted stock awards granted under the Plan,
shall be subject to the determination of the Board, which shall be final and
binding.

Notwithstanding the above, the selection of the Directors to whom stock options
and restricted stock awards are to be granted and the exercise price of any
stock option shall be as hereinafter provided, and the Board shall have no
discretion as to such matters.

SECTION 2

Shares Available under the Plan

The aggregate number of shares which may be issued and as to which grants of
stock options and restricted stock awards may be made under the Plan is 400,000
shares of the Common Stock, without par value, of the Company (the “Common
Stock”), subject to adjustment and substitution as set forth in Section 6. If
any stock option granted under the Plan is cancelled by mutual consent or
terminates or expires for any reason without having been exercised in full, the
number of shares subject thereto shall again be available for purposes of the
Plan. If shares of Common Stock are forfeited to the Corporation pursuant to the
restrictions applicable to restricted stock, the shares so forfeited shall again
be available for purposes of the Plan. The shares which may be issued under the
Plan may be either authorized but unissued shares or treasury shares or partly
each, as shall be determined from time to time by the Board.

SECTION 3

Grant of Stock Options and Restricted Stock

On the third business day following the day of each annual meeting of the
shareholders of the Company (the “Grant Date”), each person who is then a member
of the Board and who is not then an employee of the Company or any of its
subsidiaries (a “non-employee Director”) shall automatically and without further
action by the Board be granted:

(1) a “nonstatutory stock option” (i.e., a stock option which does not qualify
under Section 422 of the Internal Revenue Code of 1986 (the “Code”)) to purchase
a number of shares of Common Stock determined by dividing 75% of the amount of
the annual Director’s retainer then in effect by the Grant Date per share value
of the option as determined by the Company under the Black-Scholes option
pricing model; and

(2) a number of restricted shares of Common Stock (“restricted stock”)
determined by dividing 125% of the amount of the annual Director’s retainer then
in effect by the Fair Market Value of a share of Common Stock on the Grant Date.

The numbers of shares determined under the above formulas shall be rounded to
the nearest whole share. If on any Grant Date the number of shares remaining
available under the Plan is not sufficient for each non-employee Director to be
granted the full number of options and shares of restricted stock provided in
this Section, then the available shares shall be allocated among the options and
shares of restricted stock to be granted to each non-employee Director in
proportion to the amounts determined under the above formulas, disregarding any
fractions of a share.

Notwithstanding the foregoing, the amounts and/or mix of awards set forth above
may be adjusted by the Board in its discretion.

 

- 1 -



--------------------------------------------------------------------------------

SECTION 4

Terms and Conditions of Stock Options

Stock options granted under the Plan shall be subject to the following terms and
conditions:

(A) The purchase price at which each stock option may be exercised (the “option
price”) shall be one hundred percent (100%) of the Fair Market Value per share
of the Common Stock covered by the stock option on the Grant Date.

(B) At the discretion of, and in accordance with rules established by the Board,
the option price of each stock option may be paid (i) by one or any combination
of the following: in cash or the tender of Common Stock already owned by the
Participant for more than six months (or such other period of time as the Board
deems appropriate) having a Fair Market Value on the date of exercise equal to
the option price for the shares being purchased or (ii) by providing cash
forwarded through a broker or other agent-sponsored exercise or financing
program or (iii) through such other means as the Board determines are consistent
with the Plan’s purpose and applicable law. No fractional shares will be issued
or accepted.

(C) Subject to the terms of Section 4(E) providing for earlier termination of a
stock option, no stock option shall be exercisable after the expiration of ten
years from the Grant Date. A stock option to the extent exercisable at any time
may be exercised in whole or in part.

(D) No stock option shall be transferable by the grantee otherwise than by Will,
or if the grantee dies intestate, by the laws of descent and distribution of the
state of domicile of the grantee at the time of death. All stock options shall
be exercisable during the lifetime of the grantee only by the grantee or the
grantee’s guardian or legal representative.

(E) Subject to Section 4(C), unless the Board determines otherwise, if a grantee
ceases to be a Director of the Company for any reason, any outstanding stock
options held by the grantee shall be exercisable and shall terminate according
to the following provisions:

(i) If a grantee ceases to be a Director of the Company for Retirement or for
any reason other than resignation, removal for cause, death or Disability, any
then outstanding stock option held by such grantee shall be exercisable by the
grantee (whether or not exercisable by the grantee immediately prior to ceasing
to be a Director) at any time prior to the expiration date of such stock option
or within five years after the date the grantee ceases to be a Director,
whichever is the shorter period;

(ii) If during his term of office as a Director a grantee resigns from the Board
(other than by Retirement) or is removed from office for cause, any outstanding
stock option held by the grantee which is not exercisable by the grantee
immediately prior to resignation or removal shall terminate as of the date of
resignation or removal, and any outstanding stock option held by the grantee
which is exercisable by the grantee immediately prior to resignation or removal
shall be exercisable by the grantee at any time prior to the expiration date of
such stock option or within 90 days after the date of resignation or removal,
whichever is the shorter period;

(iii) Following the death or Disability of a grantee during service as a
Director of the Company, any outstanding stock option held by the grantee at the
time of death or termination of service by reason of Disability (whether or not
exercisable by the grantee immediately prior to death or termination of service)
shall be exercisable by the grantee or person entitled to do so under the Will
of the grantee, as the case may be, or, if the grantee shall fail to make
testamentary disposition of the stock option or shall die intestate, by the
legal representative of the grantee at any time prior to the expiration date of
such stock option or within five years after the date of death or termination of
service by reason of Disability, whichever is the shorter period;

(iv) Following the death of a grantee after ceasing to be a Director and during
a period when a stock option is exercisable, any outstanding stock option held
by the grantee at the time of death shall be exercisable by such person entitled
to do so under the Will of the grantee or by such legal representative (but only
to the extent the stock option was exercisable by the grantee immediately prior
to the death of the grantee) within five years after the date of death or, if
applicable, within the period provided in Section 4(E)(i), whichever is the
longer period, but not later than the expiration date of such stock option.

A stock option held by a grantee who has ceased to be a Director of the Company
shall terminate upon the expiration of the applicable exercise period, if any,
specified in this Section 4(E).

(F) All stock options shall be confirmed by an agreement, or an amendment
thereto, which shall be executed on behalf of the Company by the Chief Executive
Officer (if other than the President), the President or any Vice President and
by the grantee.

 

- 2 -



--------------------------------------------------------------------------------

(G) The obligation of the Company to issue shares of the Common Stock under the
Plan shall be subject to (i) the effectiveness of a registration statement under
the Securities Act of 1933, as amended, with respect to such shares, if deemed
necessary or appropriate by counsel for the Company, (ii) the condition that the
shares shall have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange, if any, on which the Common Stock shares may
then be listed and (iii) all other applicable laws, regulations, rules and
orders which may then be in effect.

Subject to the foregoing provisions of this Section 4 and the other provisions
of the Plan, any stock option granted under the Plan may be subject to such
restrictions and other terms and conditions, if any, as shall be determined, in
its discretion, by the Board and set forth in the agreement referred to in
Section 4(F), or an amendment thereto.

SECTION 5

Terms and Conditions of Restricted Stock

Unless the Board determines otherwise, restricted stock awards granted under the
Plan shall be subject to the following terms and conditions:

(A) As of the Grant Date of the restricted stock award, certificates
representing the shares of restricted stock shall be issued in the name of the
Director and held by the Company in escrow until the earlier of the forfeiture
of the shares of restricted stock to the Company or the lapse of the service
restriction with respect to such shares. The Director shall execute and deliver
to the Company a blank stock power in form acceptable to the Company with
respect to each of the certificates representing the shares of restricted stock.
Such stock power shall be returned to the Director if the service restriction
lapses with respect to the shares to which the stock power relates.

(B) The Director shall not sell, exchange, assign, alienate, pledge,
hypothecate, encumber, charge, give, transfer or otherwise dispose of, either
voluntarily or by operation of law, any shares of restricted stock, or any
rights or interests appertaining thereto, prior to the lapse of the service
restriction imposed thereon and the issuance or transfer to the Director of
certificates with respect to such shares.

(C) As of the Grant Date, the Director shall be a shareholder of the Company
with respect to the restricted stock and shall have all the rights of a
shareholder with respect to the restricted stock, including the right to vote
the restricted stock and to receive all dividends and other distributions paid
with respect to such restricted stock, subject to the restrictions of the Plan
and the restricted stock agreement, including without limitation the restriction
that, with the exception of dividends and distributions payable in cash, all
dividends and distributions on the restricted stock, whether paid in Common
Stock or other securities or property will be held in escrow subject to the same
restrictions as the restricted stock.

(D) If the Director’s service as a Director of the Company terminates for any
reason, other than as a result of the Director’s death, Disability or
Retirement, prior to the date of the third Annual Meeting of Shareholders of the
Company following the Grant Date, then 100% of the shares of restricted stock
awarded on the Grant Date shall, upon such termination of service and without
any further action, be forfeited to the Company by the Director and cease to be
issued and outstanding shares of Common Stock.

(E) If the Director remains a Director of the Company until the date of the
third Annual Meeting following the Grant Date and the shares of restricted stock
have not been previously forfeited to the Company pursuant to Section 5(D), the
service restriction on 100% of the shares of restricted stock originally awarded
on that Grant Date shall lapse, and a certificate representing such shares shall
be issued or transferred by the Company to the Director. If the Director’s
service with the Company or a Subsidiary terminates as a result of the
Director’s death, Disability or Retirement, the service restriction imposed on
any shares of restricted stock set forth above which have not been previously
forfeited to the Company pursuant to Section 5(D) and on which the service
restriction has not previously lapsed shall lapse, and a certificate
representing such shares shall be issued or transferred by the Company to the
Director (or the Director’s personal representative).

(F) Each certificate representing shares of restricted stock shall have noted on
the face of such certificate the following legend:

“Notice is hereby given that the shares of stock represented by this certificate
are held subject to, and may not be transferred except in accordance with, the
Mine Safety Appliances Company 2008 Non-Employee Directors’ Equity Incentive
Plan and a restricted stock agreement executed thereunder, copies of which are
on file at the office of Mine Safety Appliances Company.”

 

- 3 -



--------------------------------------------------------------------------------

(G) All restricted stock awards shall be confirmed by an agreement, or an
amendment thereto, which shall be executed on behalf of the Company by the Chief
Executive Officer (if other than the President), the President or any Vice
President and by the grantee.

Subject to the foregoing provisions of this Section 5 and the other provisions
of the Plan, any restricted stock award granted under the Plan may be subject to
such additional restrictions and other terms and conditions, if any, as shall be
determined, in its discretion, by the Board and set forth in the agreement
referred to in Section 5(G), or an amendment thereto.

SECTION 6

Adjustment and Substitution of Shares

If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of the Common Stock, the number of shares of the Common Stock
set forth in Section 3, the number of shares of the Common Stock then subject to
any outstanding stock options and the number of shares of the Common Stock which
may be issued under the Plan but are not then subject to outstanding stock
options or restricted stock awards shall be adjusted by adding thereto the
number of shares of the Common Stock which would have been distributable thereon
if such shares had been outstanding on the date fixed for determining the
shareholders entitled to receive such stock dividend or distribution. Shares of
Common Stock so distributed with respect to any restricted stock held in escrow
shall also be held by the Company in escrow and shall be subject to the same
restrictions as are applicable to the shares of restricted stock on which they
were distributed.

If the outstanding shares of the Common Stock shall be changed into or
exchangeable for a different number or kind of shares of stock or other
securities of the Company or another corporation, or cash or other property,
whether through reorganization, reclassification, recapitalization, stock
split-up, combination of shares, merger or consolidation, then there shall be
substituted for each share of the Common Stock set forth in Section 3, for each
share of the Common Stock subject to any then outstanding stock option, and for
each share of the Common Stock which may be issued under the Plan but which is
not then subject to any outstanding stock option or restricted stock award, the
number and kind of shares of stock or other securities (and in the case of
outstanding options, the cash or other property) into which each outstanding
share of the Common Stock shall be so changed or for which each such share shall
be exchangeable. Unless otherwise determined by the Board in its discretion, any
such stock or securities, as well as any cash or other property, into or for
which any restricted stock held in escrow shall be changed or exchangeable in
any such transaction shall also be held by the Company in escrow and shall be
subject to the same restrictions as are applicable to the restricted stock in
respect of which such stock, securities, cash or other property was issued or
distributed.

Subject to any required action by the Company’s shareholders, upon the
occurrence of any other event which affects the outstanding shares of Common
Stock in such a way that an adjustment of outstanding awards is appropriate in
order to prevent the dilution or enlargement of rights under the awards
(including, without limitation, any extraordinary dividend or other
distribution, whether in cash or in kind), the Board shall make appropriate
equitable adjustments, which may include, without limitation, adjustments to any
or all of the number and kind of shares (or other securities) which may
thereafter be issued in connection with such outstanding awards and adjustments
to the exercise price of outstanding stock options and shall also make
appropriate equitable adjustments to the number and kind of shares (or other
securities) authorized by or to be granted under the Plan.

In case of any adjustment or substitution as provided for in this Section 6, the
aggregate option price for all shares subject to each then outstanding stock
option prior to such adjustment or substitution shall be the aggregate option
price for all shares of stock or other securities (including any fraction) to
which such shares shall have been adjusted or which shall have been substituted
for such shares. Any new option price per share shall be carried to at least
three decimal places with the last decimal place rounded upwards to the nearest
whole number.

No adjustment or substitution provided for in this Section 6 shall require the
Company to issue or sell a fraction of a share or other security. Accordingly,
all fractional shares or other securities which result from any such adjustment
or substitution shall be eliminated and not carried forward to any subsequent
adjustment or substitution.

SECTION 7

Effect of the Plan on the Rights of Company and Shareholders

Nothing in the Plan, in any stock option or restricted stock award granted under
the Plan, or in any stock option or restricted stock agreement shall confer any
right to any person to continue as a Director of the Company or interfere in any
way with the rights of the shareholders of the Company or the Board of Directors
to elect and remove Directors.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 8

Amendment and Termination

The right to amend the Plan at any time and from time to time and the right to
terminate the Plan at any time are hereby specifically reserved to the Board;
provided always that no such termination shall terminate any outstanding stock
options granted under the Plan; and provided further that no amendment of the
Plan shall (a) be made without shareholder approval if shareholder approval of
the amendment is at the time required for stock options under the Plan to
qualify for the exemption from Section 16(b) of the Exchange Act provided by
Rule 16b-3 or by the rules of any stock exchange on which the Common Stock may
then be listed or (b) otherwise amend the Plan in any manner that would cause
stock options or restricted stock awards under the Plan not to qualify for the
exemption provided by Rule 16b-3. No amendment or termination of the Plan shall,
without the written consent of the holder of a stock option or restricted stock
award theretofore awarded under the Plan, adversely affect the rights of such
holder with respect thereto.

Notwithstanding anything contained in the preceding paragraph or any other
provision of the Plan or any stock option or restricted stock agreement, the
Board shall have the power to amend the Plan in any manner deemed necessary or
advisable for stock options and restricted stock awards granted under the Plan
to qualify for the exemption provided by Rule 16b-3 (or any successor rule
relating to exemption from Section 16(b) of the Exchange Act), and any such
amendment shall, to the extent deemed necessary or advisable by the Board, be
applicable to any outstanding stock options and restricted stock awards
theretofore granted under the Plan notwithstanding any contrary provisions
contained in any stock option or restricted stock agreement. In the event of any
such amendment to the Plan, the holder of any stock option or restricted stock
award outstanding under the Plan shall, upon request of the Board and as a
condition to the exercisability of such option or the retention of such
restricted stock award, execute a conforming amendment in the form prescribed by
the Board to the stock option agreement or the restricted stock agreement, as
the case may be, within such reasonable time as the Board shall specify in such
request. Except as provided in Section 6 of the Plan, the purchase price of any
outstanding stock option may not be reduced, whether through amendment,
cancellation or replacement in exchange with another stock option, other award
or cash payment, unless such action or reduction is approved by the shareholders
of the Company.

SECTION 9

Effective Date and Duration of Plan

The Plan shall become effective upon the approval of a majority of the votes
cast at a duly held meeting of shareholders at which a quorum representing a
majority of the outstanding voting stock of the Company is, either in person or
by proxy, present and voting, within twelve (12) months after the date the Plan
is initially adopted by the Board, contingent upon shareholder approval thereof.
Subject to obtaining such approval, the Board shall have authority to grant
awards hereunder from the effective date until the tenth (10th) anniversary of
the effective date, subject to the ability of the Board to terminate the Plan as
provided in Section 4 hereof.

SECTION 10

Change in Control

Notwithstanding any other provision of the Plan to the contrary, immediately
prior to any Change in Control of the Company (as defined in Section 11), all
stock options which are then outstanding hereunder shall become fully vested and
exercisable, and all restrictions with respect to shares of restricted stock
awarded hereunder shall lapse, and such shares shall be fully vested and
nonforfeitable. As used in the immediately preceding sentence, “immediately
prior” to the Change in Control shall mean sufficiently in advance of the Change
in Control to permit the grantee to take all steps reasonably necessary to
exercise the option fully and to deal with the shares purchased under the option
and the restricted stock released from restriction so that those shares may be
treated in the same manner in connection with the Change in Control as the
shares of Common Stock of other shareholders.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 11

Definitions

In addition to terms defined elsewhere herein, as used in the Plan:

Beneficial Owner shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

A Change in Control shall be deemed to have occurred if the event set forth in
any one of the following four paragraphs shall have occurred:

(I) any Person (as defined in this Section 11) is or becomes the Beneficial
Owner (as defined in this Section 11), directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company or its Affiliates (which term
shall have the meaning set forth in Rule 12b-2 promulgated under Section 12 of
the Exchange Act, as defined in this Section 11)) representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (I) of paragraph (III) below;
or

(II) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: individuals who, on February 28, 2008,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of Directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors on February 28, 2008 or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least fifty-one percent (51%) of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities; or

(IV) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-one percent (51%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

Disability shall mean that the Director is disabled within the meaning of
Section 22(e)(3) of the Code. Whether a grantee is so disabled shall be
determined, in its discretion, by the Board, and any such determination by the
Board shall be final and binding.

Exchange Act shall mean the Securities and Exchange Act of 1934, as amended from
time to time.

 

- 6 -



--------------------------------------------------------------------------------

Fair Market Value of a share of Common Stock, unless otherwise provided in the
applicable award agreement, means:

 

  (I) If the Common Stock is admitted to trading on one or more national
securities exchanges, such as the New York Stock Exchange or the NASDAQ Stock
Exchange;

 

  (A) the closing price per share as reported on the reporting system selected
by the Committee on the relevant date; or

 

  (B) in the absence of reported sales on that date, the closing price per share
on the next day for which there is a reported sale; or

 

  (II) If the Common Stock is not admitted to trading on any national securities
exchange, but is admitted to quotation on NASDAQ as an “over the counter” traded
security, the average of the highest bid and lowest asked prices per share on
the relevant date; or

 

  (III) If the preceding clauses (I) and (II) do not apply, the Fair Market
Value determined by the Board, using such criteria as it shall determine, in
good faith and in its sole discretion, to be appropriate for such valuation.

Person shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (I) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) any
individual or entity (including the trustees (in such capacity) of any such
entity which is a trust) which is, directly or indirectly, the Beneficial Owner
of securities of the Company representing five percent (5%) or more of the
combined voting power of the Company’s then outstanding securities immediately
before the date hereof or any Affiliate of any such individual or entity,
including, for purposes of this Plan, any of the following: (A) any trust
(including the trustees thereof in such capacity) established by or for the
benefit of any such individual; (B) any charitable foundation (whether a trust
or a corporation, including the trustees or directors thereof in such capacity)
established by any such individual; (C) any spouse of any such individual;
(D) the ancestors (and spouses) and lineal descendants (and spouses) of such
individual and such spouse; (E) the brothers and sisters (whether by the whole
or half blood or by adoption) of either such individual or such spouse; or
(F) the lineal descendants (and their spouses) of such brothers and sisters.

Retirement shall mean a termination of a Director’s service on the Board on or
after the date that (1) the Director has completed at least 5 years of service
as a Director and (2) the Director’s combined age and service as a Director
satisfy the “Rule of 75.” The “Rule of 75” shall be satisfied when the sum of
the Director’s age (measured in full and partial years, in increments of
one-twelfth (1/12) year) and the Director’s years of service as a Director
(measured in full and partial years, in increments of one-twelfth
(1/12) year) equals or exceeds 75.

 

- 7 -